UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-141505 VOLCAN HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 98-0554790 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Level 34, 50 Bridge Street Sydney, Australia (Address of Principal Executive Offices) (Zip Code) +61-2-8216-0777 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X ] As of May 19, 2010, 106,595,765shares of the issuer’s common stock, $0.001 par value per share, were outstanding. VOLCAN HOLDINGS, INC. Table of Contents Page PART I FINANCIAL INFORMATION Item 1. Financial Statements F-1 Condensed Consolidated Balance Sheets F-2 Condensed Consolidated Statements of Operations(Unaudited) F-3 - F-4 Consolidated Statement of Stockholders’ Equity F-5 Condensed Consolidated Statements of Cash Flows F-6 Notes to Condensed Consolidated Financial Statements (Unaudited) F-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 4T. Controls and Procedures 8 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 6. Exhibits 9 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. Volcan Holdings, Inc. (An Exploration Stage Company) March 31, 2010 and 2010 Index to Consolidated Financial Statements Contents Page(s) Consolidated Balance Sheets at March 31, 2010 (Unaudited) and June 30, 2009 F-2 Consolidated Statements of Operations for the Nine Months Ended March 31, 2010 and 2009 and for the Period from May 12, 2006 (Inception) through March 31, 2010 (Unaudited) F-3 Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 (Unaudited) F-4 Consolidated Statement of Stockholders’ Equity for the Period from May 12, 2006 (Inception) through March 31, 2010(Unaudited) F-5 Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2010 and 2009 and for the Period from May 12, 2006 (Inception) through March 31, 2010 (Unaudited) F-6 Notes to the Consolidated Financial Statements (Unaudited) F-7 to F-18 F-1 VOLCAN HOLDINGS, INC. (An Exploration Stage Company) Consolidated Balance Sheets March 31, June 30, (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ General sales tax receivables Deposit Total current assets Intangible assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Advances from stockholder Common stock to be issued Total current liabilities Stockholders' Equity: Common stock: $0.001 par value; 300,000,000 shares authorized; 103,995,765 shares issued and outstanding, 103,996 Additional paid-in capital Deferred compensation - ) Deficit accumulated during the exploration stage ) ) Accumulated other comprehensive income (loss): Foreign currency translation gain (loss) ) Total stockholder’s equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to the consolidated financial statements. F-2 VOLCAN HOLDINGS, INC. (An Exploration Stage Company) Consolidated Statements of Operations (Unaudited) For The Period From For The For The June 11, 2008 Nine Months Nine Months (Inception) Ended Ended Through March 31, March 31, March 31, Officers’ compensation $ - $ $ Professional fees General and administrative Total operating expenses Loss from operations Other (income) expenses: (Gain) loss on foreign exchange ) 1 ) Interest income ) ) ) Option fee income ) - ) Loss before income taxes ) ) ) Income tax - - - Net loss $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) Weighted average number of common shares outstanding – basic and diluted 103,995,765 See accompanying notes to the consolidated financial statements. F-3 VOLCAN HOLDINGS, INC. (An Exploration Stage Company) Consolidated Statements of Operations (Unaudited) For The For The Three Months Three Months Ended Ended March 31, March 31, Professional fees $ $ General and administrative Total operating expenses Loss from operations Other (income) expenses: (Gain) loss on foreign exchange ) ) Interest income ) ) Option fee income ) - Loss before income taxes ) ) Income tax - - Net loss $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average number of common shares outstanding – basic and diluted See accompanying notes to the consolidatedfinancial statements. F-4 VOLCAN HOLDINGS, INC. (An Exploration Stage Company) Consolidated Statement of Stockholders’ Equity (Deficit) For the Period from June 11, 2008 (Inception) through March 31, 2010 (Unaudited) Deficit Other Comprehensive Income (Loss) Common Shares Amount Additional Paid-in Capital Deferred Compensation Accumulated During the Exploration Stage Foreign Currency Translation Gain (Loss) Total Stockholders’ Equity (Deficit) Balance, June 11, 2008 (inception) $ $ $
